CasCast-talzeacn2es0DaKmenduntéed 24/OHRag BAaPPS!PI © Page 1 of 3

Jordan D. Weinreich, Esq. (jweinreich@shermanatias.com)
SHERMAN ATLAS SYLVESTER & STAMELMAN LLP

1185 Avenue of the Americas, 3° Floor

New York, New York 10036

212-763-6464

Attorneys for Interpleader-Plaintiff Bank Leumi USA

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

BANK LEUMI USA, Case No.: 21-cv-02890

{nterpleader-Plaintiff,
v.

}

)

)

}

)

)

TRADE FINANCE TRUST, a Delaware ) ORDER
Statutory Trust, IIG TRADE FINANCE, LLC, ?
in its capacity as the administrator of Trade )
Finance Trust, IG BANK (MALTA) LTD., )
GIROBANK INTERNATIONAL, N.V., )
GIROBANK, N.V.. VALERIE P. MARIA, in )
her capacity as the foreign representative of )
IIG Trade Opportunities Fund Ltd., )
CHRISTOPHER KENNEDY, in his capacity )
as a Joint Liquidator of 1G Global Trade )
Finance Fund Ltd. and of 1G Structured Trade )
Finance Fund, Ltd., ALEXANDER LAWSON, )
in his capacity as a Joint Liquidator of 1IG )
Global Trade Finance Fund Ltd. and of UG )
Structured Trade Finance Fund Ltd., TRILINC )
GLOBAL IMPACT FUND, LLC, TRILINC )
GLOBAL IMPACT FUND — TRADE )
FINANCE, LTD.,
}
)

Defendants.

 

THIS MATTER, having been brought before the Court by Sherman Atlas Sylvester
& Stamelman LLP, attorneys for {nterpleader-Plaintiff Bank Leumi USA (“Bank Leumi” or the

“Bank”), and the Court having considered Bank Leumi’s Verified Complaint for Interpleader and

 
Cas@ase-h2izeo@2es0-LaKkmpécuntént t6/Ritéd C4PP57F1 > Page 2 of 3

the Declaration of Jordan D. Weinreich, Esq., it is hereby ORDERED that Bank. Leumi’s requests
for relief are GRANTED as follows:

1. Bank Leumi shall deposit the entirety of the funds maintained in Account No.
xxxxxx5800, titled in the name of the “Trade Finance Trust — Redencao” (the TFT-Redencao
Account”), minus any applicable charges, withholdings, costs and/or fees, as set forth in
Paragraph 6 herein, in the Disputed Ownership Fund in the Court Registry Investment System;

2. Bank Leumi shall deposit the entirety of the funds maintained in Account No.
XXxxXxx4201, titled in the name of the “Trade Finance Trust — Nader Company §.A.” (the “TFT-
Nader Account”), minus any applicable charges, withholdings, costs and/or fees, as set forth in
Paragraph 6 herein, in the Disputed Ownership Fund in the Court Registry Investment System;

3. Bank Leumi shall deposit the entirety of the funds maintained in Account No.
XXXXXX2801, titled in the name of the “Trade Finance Trust —- Chakana LLC” {the “TFT-Chakana
Account’), minus any applicable charges, withholdings, costs and/or fees, as set forth in
Paragraph 6 herein, in the Disputed Ownership Fund in the Court Registry Investment System;

4, Bank Leumi shail deposit the entirety of the funds maintained in Account No.
xxxxxx4100, titled in the name of the “Trade Finance Trust — Settiement Account” (the “TFT-
Settlement Account”), minus any applicable charges, withholdings, costs and/or fees, as set forth
in Paragraph 6 herein, in the Disputed Ownership Fund in the Court Registry Investment System;

S. Upon depositing the entirety of the funds maintained in the TFT-Redencao
Account, the TFT-Nader Account, the TF T-Chakana Account and the TFT-Settlement Account in
accordance with Paragraphs 1-4 hereof, and the filing by Bank Leumi of a declaration stating that

it has made such deposits:

(a) Bank Leumi shal! be dismissed from this Action with prejudice;

 
Cas€ass 2:2026002860-Danmpscunidat 26 OBiféd Gae721 > Page 3 of 3

(b) Defendants, as well as any other persons or entities that may assert any
claims against Bank Leumi, shall be enjoined and restrained from commencing or prosecuting ary
other action or proceeding against Bank Leumi relating in any way to the TFIT-Redencao Account,
the TET-Nader Account, the TFT-Chakana Account and/or the TFT-Settlement Account,

(c) Bank Leumi shall be discharged from alt liabilities to Defendanis, as well
as any other persons or entities that may assert any claims against Bank Leumi, relating to the
TFT-Redencao Account, the TFT-Nader Account, the TET-Chakana Account and the
TFT-Settlement Account;

(d) Bank Leumi shail be entitled to recover from the funds thus deposited its

reasonable attorneys’ fees Te costs jncurred by bringing and prosecuting this Action to ihe date

all es Aer Gry ou Tox. Kew A, fae. Gt fv “Hass dl
of this Order, Any.application seeking suchrecoven-sha Ihe served aAd filed na “G a

weekstrom thedate-eFtirs Order >

\e) Tee Olek Agt di faenaflac Aa
Dated: New York, New York
al US 2021 |

V USDI

4845-6432-3299, v. |

 
